























2019 Alexander & Baldwin Nonqualified
Defined Contribution Plan

--------------------------------------------------------------------------------



January 1, 2020
























IMPORTANT NOTE


This document has not been approved by the Department of Labor, Internal Revenue
Service or any other governmental entity. An adopting Employer must determine
whether the Plan is subject to the Federal securities laws and the securities
laws of the various states. An adopting Employer may not rely on this document
to ensure any particular tax consequences or to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under Title I of the Employee Retirement Income Security Act of 1974, as
amended, with respect to the Employer’s particular situation. Fidelity Employer
Services Company, its affiliates and employees cannot provide you with legal
advice in connection with the execution of this document. This document should
be reviewed by the Employer’s attorney prior to execution.





Table of Contents
Preamble1
Article 1 - General    1-1
1.1.
Plan    1-1

1.2.
Effective Dates    1-1

1.3.
Amounts Not Subject to Code Section 409A    1-1

Article 2 - Definitions    2-1
2.1.
Account    2-1

2.2.
Administrator    2-1

2.3.
Adoption Agreement    2-1

2.4.
Beneficiary    2-1

2.5.
Board or Board of Directors    2-1

2.6.
Bonus    2-1

2.7.
Change in Control    2-1

2.8.
Code    2-1

2.9.
Compensation    2-1

2.10.
Director    2-2

2.11.
Disability    2-2

2.12.
Eligible Employee    2-2

2.13.
Employer    2-2

2.14.
ERISA    2-2

2.15.
Identification Date    2-2

2.16.
Key Employee    2-2

2.17.
Participant    2-2

2.18.
Plan    2-2

2.19.
Plan Sponsor    2-3

2.20.
Plan Year    2-3

2.21.
Related Employer    2-3

2.22.
Retirement    2-3

2.23.
Separation from Service    2-3

2.24.
Unforeseeable Emergency    2-4

2.25.
Valuation Date    2-4

2.26.
Years of Service    2-4

Article 3 - Participation    3-1
3.1.
Participation    3-1

3.2.
Termination of Participation    3-1

Article 4 - Participant Elections    4-1
4.1.
Deferral Agreement    4-1

4.2.
Amount of Deferral    4-1

4.3.
Timing of Election to Defer    4-1

4.4.
Election of Payment Schedule and Form of Payment    4-2

Article 5 - Employer Contributions    5-1
5.1.
Matching Contributions    5-1

5.2.
Other Contributions    5-1

Article 6 - Accounts and Credits    6-1
6.1.
Establishment of Account    6-1

6.2.
Credits to Account    6-1

Article 7 - Investment of Contributions    7-1
7.1.
Investment Options    7-1

7.2.
Adjustment of Accounts    7-1

Article 8 - Right to Benefits    8-1
8.1.
Vesting    8-1

8.2.
Death    8-1

8.3.
Disability    8-1

Article 9 - Distribution of Benefits    9-1
9.1.
Amount of Benefits    9-1

9.2.
Method and Timing of Distributions    9-1

9.3.
Unforeseeable Emergency    9-1

9.4.
Payment Election Overrides    9-2

9.5.
Cashouts of Amounts Not Exceeding Stated Limit    9-2

9.6.
Required Delay in Payment to Key Employees    9-2

9.7.
Change in Control    9-3

9.8.
Permissible Delays in Payment    9-6

9.9.
Permitted Acceleration of Payment    9-7

Article 10 - Amendment and Termination    10-1
10.1.
Amendment by Plan Sponsor    10-1

10.2.
Plan Termination Following Change in Control or Corporate Dissolution    10-1

10.3.
Other Plan Terminations    10-1

Article 11 - The Trust    11-1
11.1.
Establishment of Trust    11-1

11.2.
Rabbi Trust    11-1

11.3.
Investment of Trust Funds    11-1

Article 12 - Plan Administration    12-1
12.1.
Powers and Responsibilities of the Administrator    12-1

12.2.
Claims and Review Procedures    12-2

12.3.
Plan Administrative Costs    12-3

Article 13 - Miscellaneous    13-1
13.1.
Unsecured General Creditor of the Employer    13-1

13.2.
Employer’s Liability    13-1

13.3.
Limitation of Rights    13-1

13.4.
Anti-Assignment    13-1

13.5.
Facility of Payment    13-2

13.6.
Notices    13-2

13.7.
Tax Withholding    13-2

13.8.
Indemnification    13-3

13.9.
Successors    13-4

13.10.
Disclaimer    13-4

13.11.
Governing Law    13-4

13.12.
Compliance with Code Section 409A    13-4











Preamble
The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended, or an “excess benefit plan” within the meaning
of Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended, or a combination of both. The Plan is further intended to conform with
the requirements of Internal Revenue Code Section 409A and the final regulations
issued thereunder and shall be interpreted, implemented and administered in a
manner consistent therewith.








Article 1 -
General


1.1.    Plan
The Plan will be referred to by the name specified in the Adoption Agreement.



1.2.    Effective Dates
(a)
Original Effective Date. The Original Effective Date is the date as of which the
Plan was initially adopted.



(b)
Amendment Effective Date. The Amendment Effective Date is the date specified in
the Adoption Agreement as of which the Plan is amended and restated. Except to
the extent otherwise provided herein or in the Adoption Agreement, the Plan
shall apply to amounts deferred and benefit payments made on or after the
Amendment Effective Date.



(c)
Special Effective Date. A Special Effective Date may apply to any given
provision if so specified in Appendix A of the Adoption Agreement. A Special
Effective Date will control over the Original Effective Date or Amendment
Effective Date, whichever is applicable, with respect to such provision of the
Plan.




1.3.    Amounts Not Subject to Code Section 409A
Except as otherwise indicated by the Plan Sponsor in Section 1.01 of the
Adoption Agreement, amounts deferred before January 1, 2005 that are earned and
vested on December 31, 2004 will be separately accounted for and administered in
accordance with the terms of the Plan as in effect on December 31, 2004.








Article 2 -     Definitions
Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:



2.1.    Account
“Account” means an account established for the purpose of recording amounts
credited on behalf of a Participant and any income, expenses, gains, losses or
distributions included thereon. The Account shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to a Participant or to the Participant’s Beneficiary
pursuant to the Plan.



2.2.    Administrator
“Administrator” means the person or persons designated by the Plan Sponsor in
Section 1.05 of the Adoption Agreement to be responsible for the administration
of the Plan. If no Administrator is designated in the Adoption Agreement, the
Administrator is the Plan Sponsor.



2.3.    Adoption Agreement
“Adoption Agreement” means the agreement adopted by the Plan Sponsor that
establishes the Plan.



2.4.    Beneficiary
“Beneficiary” means the persons, trusts, estates or other entities entitled
under Section 8.2 to receive benefits under the Plan upon the death of a
Participant.



2.5.    Board or Board of Directors
“Board” or “Board of Directors” means the Board of Directors of the Plan
Sponsor.



2.6.    Bonus
“Bonus” means an amount of incentive remuneration payable by the Employer to a
Participant.



2.7.    Change in Control
“Change in Control” means the occurrence of an event involving the Plan Sponsor
that is described in Section 9.7.



2.8.    Code
“Code” means the Internal Revenue Code of 1986, as amended.



2.9.    Compensation
“Compensation” has the meaning specified in Section 3.01 of the Adoption
Agreement.



2.10.    Director
“Director” means a non-employee member of the Board who has been designated by
the Employer as eligible to participate in the Plan.



2.11.    Disability
“Disability” means a determination by the Administrator that the Participant is
either (a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer. A Participant will be considered to
have incurred a Disability if he is determined to be totally disabled by the
Social Security Administration or the Railroad Retirement Board.



2.12.    Eligible Employee
“Eligible Employee” means an employee of the Employer who satisfies the
requirements in Section 2.01 of the Adoption Agreement.



2.13.    Employer
“Employer” means the Plan Sponsor and any other entity which is authorized by
the Plan Sponsor to participate in and, in fact, does adopt the Plan.



2.14.    ERISA
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



2.15.    Identification Date
“Identification Date” means the date as of which Key Employees are determined
which is specified in Section 1.06 of the Adoption Agreement.



2.16.    Key Employee
“Key Employee” means an employee who satisfies the conditions set forth in
Section 9.6.



2.17.    Participant
“Participant” means an Eligible Employee or Director who commences participation
in the Plan in accordance with Article 3.



2.18.    Plan
“Plan” means the unfunded plan of deferred compensation set forth herein,
including the Adoption Agreement and any trust agreement, as adopted by the Plan
Sponsor and as amended from time to time.



2.19.    Plan Sponsor
“Plan Sponsor” means the entity identified in Section 1.03 of the Adoption
Agreement or any successor by merger, consolidation or otherwise.



2.20.    Plan Year
“Plan Year” means the period identified in Section 1.02 of the Adoption
Agreement.



2.21.    Related Employer
“Related Employer” means the Employer and (a) any corporation that is a member
of a controlled group of corporations as defined in Code Section 414(b) that
includes the Employer and (b) any trade or business that is under common control
as defined in Code Section 414(c) that includes the Employer, provided that the
language "at least 50 percent" is used instead of "at least 80 percent" each
place it appears in Treas. Reg. § 1.414(c)-2(b)(2)(i).



2.22.    Retirement
“Retirement” has the meaning specified in 6.01(f) of the Adoption Agreement.



2.23.    Separation from Service
“Separation from Service” means the date that the Participant dies, retires or
otherwise has a termination of employment with respect to all entities
comprising the Related Employer. A Separation from Service does not occur if the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of leave does not exceed six months or such longer period during
which the Participant’s right to re-employment is provided by statute or
contract. If the period of leave exceeds six months and the Participant’s right
to re-employment is not provided either by statute or contract, a Separation
from Service will be deemed to have occurred on the first day following the
six-month period. If the period of leave is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months, where the
impairment causes the Participant to be unable to perform the duties of his
position of employment or any substantially similar position of employment, a 29
month period of absence may be substituted for the six month period.


Whether a termination of employment has occurred is based on whether the facts
and circumstances indicate that the Related Employer and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than 50 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36 month period (or the full period
of services to the Related Employer if the employee has been providing services
to the Related Employer for less than 36 months).


An independent contractor is considered to have experienced a Separation from
Service with the Related Employer upon the expiration of the contract (or, in
the case of more than one contract, all contracts) under which services are
performed for the Related Employer if the expiration constitutes a good-faith
and complete termination of the contractual relationship.


If a Participant provides services as both an employee and an independent
contractor of the Related Employer, the Participant must separate from service
both as an employee and as an independent contractor to be treated as having
incurred a Separation from Service. If a Participant ceases providing services
as an independent contractor and begins providing services as an employee, or
ceases providing services as an employee and begins providing services as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services in both capacities.


If a Participant provides services both as an employee and as a member of the
Board of Directors of a corporate Related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as a
Director are not taken into account in determining whether the Participant has
incurred a Separation from Service as an employee for purposes of a nonqualified
deferred compensation plan in which the Participant participates as an employee
that is not aggregated under Code Section 409A with any plan in which the
Participant participates as a Director.


If a Participant provides services both as an employee and as a member of the
Board of Directors of a corporate related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as an
employee are not taken into account in determining whether the Participant has
experienced a Separation from Service as a Director for purposes of a
nonqualified deferred compensation plan in which the Participant participates as
a Director that is not aggregated under Code Section 409A with any plan in which
the Participant participates as an employee.


All determinations of whether a Separation from Service has occurred will be
made in a manner consistent with Code Section 409A and the final regulations
thereunder.



2.24.    Unforeseeable Emergency
“Unforeseeable Emergency” means a severe financial hardship of the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in Code Section 152, without regard to Code section 152(b)(1), (b)(2)
and (d)(1)(B); loss of the Participant’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.



2.25.    Valuation Date
“Valuation Date” means each business day of the Plan Year that the New York
Stock Exchange is open.



2.26.    Years of Service
“Years of Service” means each one year period for which the Participant receives
service credit in accordance with the provisions of Section 7.01(d) of the
Adoption Agreement.








Article 3 -     Participation

3.1.    Participation
The Participants in the Plan shall be those Directors and employees of the
Employer who satisfy the requirements of Section 2.01 of the Adoption Agreement.



3.2.    Termination of Participation
The Administrator may terminate a Participant’s participation in the Plan in a
manner consistent with Code Section 409A. If the Employer terminates a
Participant’s participation before the Participant experiences a Separation from
Service the Participant’s vested Accounts shall be paid in accordance with the
provisions of Article 9.








Article 4 -     Participant Elections

4.1.    Deferral Agreement
If permitted by the Plan Sponsor in accordance with Section 4.01 of the Adoption
Agreement, each Eligible Employee and Director may elect to defer his
Compensation within the meaning of Section 3.01 of the Adoption Agreement by
executing in writing or electronically, a deferral agreement in accordance with
rules and procedures established by the Administrator and the provisions of this
Article 4.


A new deferral agreement must be timely executed for each Plan Year during which
the Eligible Employee or Director desires to defer Compensation. An Eligible
Employee or Director who does not timely execute a deferral agreement shall be
deemed to have elected zero deferrals of Compensation for such Plan Year.


A deferral agreement may be changed or revoked during the period specified by
the Administrator. Except as provided in Section 9.3 or in Section 4.01(c) of
the Adoption Agreement, a deferral agreement becomes irrevocable at the close of
the specified period.



4.2.    Amount of Deferral
An Eligible Employee or Director may elect to defer Compensation in any amount
permitted by Section 4.01(a) of the Adoption Agreement.



4.3.    Timing of Election to Defer
Each Eligible Employee or Director who desires to defer Compensation otherwise
payable during a Plan Year must execute a deferral agreement within the period
preceding the Plan Year specified by the Administrator. Each Eligible Employee
who desires to defer Compensation that is a Bonus must execute a deferral
agreement within the period preceding the Plan Year during which the Bonus is
earned that is specified by the Administrator, except that if the Bonus can be
treated as performance based compensation as described in Code Section
409A(a)(4)(B)(iii), the deferral agreement may be executed within the period
specified by the Administrator, which period, in no event, shall end after the
date which is six months prior to the end of the period during which the Bonus
is earned, provided the Participant has performed services continuously from the
later of the beginning of the performance period or the date the performance
criteria are established through the date the Participant executed the deferral
agreement and provided further that the compensation has not yet become ‘readily
ascertainable’ within the meaning of Treas. Reg. § 1.409A-2(a)(8). In addition,
if the Compensation qualifies as ‘fiscal year compensation’ within the meaning
of Treas. Reg. § 1.409A-2(a)(6), the deferral agreement may be made not later
than the end of the Employer’s taxable year immediately preceding the first
taxable year of the Employer in which any services are performed for which such
Compensation is payable.


Except as otherwise provided below, an employee who is classified or designated
as an Eligible Employee during a Plan Year or a Director who is designated as
eligible to participate during a Plan Year may elect to defer Compensation
otherwise payable during the remainder of such Plan Year in accordance with the
rules of this Section 4.3 by executing a deferral agreement within the thirty
(30) day period beginning on the date the employee is classified or designated
as an Eligible Employee or the date the Director is designated as eligible,
whichever is applicable, if permitted by Section 4.01(b)(ii) of the Adoption
Agreement. If Compensation is based on a specified performance period that
begins before the Eligible Employee or Director executes his deferral agreement,
the election will be deemed to apply to the portion of such Compensation equal
to the total amount of Compensation for the performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election becomes irrevocable and effective over the total number of days in the
performance period. The rules of this paragraph shall not apply unless the
Eligible Employee or Director can be treated as initially eligible in accordance
with Treas. Reg. § 1.409A-2(a)(7).



4.4.    Election of Payment Schedule and Form of Payment
All elections of a payment schedule and a form of payment will be made in
accordance with rules and procedures established by the Administrator and the
provisions of this Section 4.4.


(a)
If the Plan Sponsor has elected to permit annual distribution elections in
accordance with Section 6.01(h) of the Adoption Agreement the following rules
apply. At the time an Eligible Employee or Director completes a deferral
agreement, the Eligible Employee or Director must elect a distribution event
(which includes a specified time) and a form of payment for the Compensation
subject to the deferral agreement from among the options the Plan Sponsor has
made available for this purpose and which are specified in 6.01(b) of the
Adoption Agreement. Prior to the time required by Treas. Reg. § 1.409A-2, the
Eligible Employee or Director shall elect a distribution event (which includes a
specified time) and a form of payment for any Employer contributions that may be
credited to the Participant’s Account during the Plan Year. If an Eligible
Employee or Director fails to elect a distribution event, he shall be deemed to
have elected Separation from Service as the distribution event. If he fails to
elect a form of payment, he shall be deemed to have elected a lump sum form of
payment.



(b)
If the Plan Sponsor has elected not to permit annual distribution elections in
accordance with Section 6.01(h) of the Adoption Agreement the following rules
apply. At the time an Eligible Employee or Director first completes a deferral
agreement but in no event later than the time required by Treas. Reg. §
1.409A-2, the Eligible Employee or Director must elect a distribution event
(which includes a specified time) and a form of payment for amounts credited to
his Account from among the options the Plan Sponsor has made available for this
purpose and which are specified in Section 6.01(b) of the Adoption Agreement. If
an Eligible Employee or Director fails to elect a distribution event, he shall
be deemed to have elected Separation from Service in the distribution event. If
the fails to elect a form of payment, he shall be deemed to have elected a lump
sum form of payment.









Article 5 -     Employer Contributions

5.1.    Matching Contributions
If elected by the Plan Sponsor in Section 5.01(a) of the Adoption Agreement, the
Employer will credit the Participant’s Account with a matching contribution
determined in accordance with the formula specified in Section 5.01(a) of the
Adoption Agreement. The matching contribution will be treated as allocated to
the Participant’s Account at the time specified in Section 5.01(a)(iii) of the
Adoption Agreement.



5.2.    Other Contributions
If elected by the Plan Sponsor in Section 5.01(b) of the Adoption Agreement, the
Employer will credit the Participant’s Account with a contribution determined in
accordance with the formula or method specified in Section 5.01(b) of the
Adoption Agreement. The contribution will be treated as allocated to the
Participant’s Account at the time specified in Section 5.01(b)(iii) of the
Adoption Agreement.








Article 6 -     Accounts and Credits

6.1.    Establishment of Account
For accounting and computational purposes only, the Administrator will establish
and maintain an Account on behalf of each Participant which will reflect the
credits made pursuant to Section 6.2, distributions or withdrawals, along with
the earnings, expenses, gains and losses allocated thereto, attributable to the
hypothetical investments made with the amounts in the Account as provided in
Article 7. The Administrator will establish and maintain such other records and
accounts, as it decides in its discretion to be reasonably required or
appropriate to discharge its duties under the Plan.



6.2.    Credits to Account
A Participant’s Account will be credited for each Plan Year with the amount of
his elective deferrals under Section 4.1 at the time the amount subject to the
deferral election would otherwise have been payable to the Participant and the
amount of Employer contributions treated as allocated on his behalf under
Article 5.








Article 7 -     Investment of Contributions

7.1.    Investment Options
The amount credited to each Account shall be treated as invested in the
investment options designated for this purpose by the Administrator.



7.2.    Adjustment of Accounts
The amount credited to each Account shall be adjusted for hypothetical
investment earnings, expenses, gains or losses in an amount equal to the
earnings, expenses, gains or losses attributable to the investment options
selected by the party designated in Section 9.01 of the Adoption Agreement from
among the investment options provided in Section 7.1. If permitted by Section
9.01 of the Adoption Agreement, a Participant (or the Participant’s Beneficiary
after the death of the Participant) may, in accordance with rules and procedures
established by the Administrator, select the investments from among the options
provided in Section 7.1 to be used for the purpose of calculating future
hypothetical investment adjustments to the Account or to future credits to the
Account under Section 6.2 effective as of the Valuation Date coincident with or
next following notice to the Administrator. Each Account shall be adjusted as of
each Valuation Date to reflect: (a) the hypothetical earnings, expenses, gains
and losses described above; (b) amounts credited pursuant to Section 6.2; and
(c) distributions or withdrawals. In addition, each Account may be adjusted for
its allocable share of the hypothetical costs and expenses associated with the
maintenance of the hypothetical investments provided in Section 7.1.








Article 8 -     Right to Benefits

8.1.    Vesting
A Participant, at all times, has a 100% nonforfeitable interest in the amounts
credited to his Account attributable to his elective deferrals made in
accordance with Section 4.1.


A Participant’s right to the amounts credited to his Account attributable to
Employer contributions made in accordance with Article 5 shall be determined in
accordance with the relevant schedule and provisions in Section 7.01 of the
Adoption Agreement. Upon a Separation from Service and after application of the
provisions of Section 7.01 of the Adoption Agreement, the Participant shall
forfeit the nonvested portion of his Account.



8.2.    Death
The Plan Sponsor may elect to accelerate vesting upon the death of the
Participant in accordance with Section 7.01(c) of the Adoption Agreement and/or
to accelerate distributions upon death in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement. If the Plan Sponsor does not elect to
accelerate distributions upon death in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement, the vested amount credited to the
Participant’s Account will be paid in accordance with the provisions of Article
9.


A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator.


A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s vested Account, such amount will be paid to his estate
(such estate shall be deemed to be the Beneficiary for purposes of the Plan) in
accordance with the provisions of Article 9.



8.3.    Disability
If the Plan Sponsor has elected to accelerate vesting upon the occurrence of a
Disability in accordance with Section 7.01(c) of the Adoption Agreement and/or
to permit distributions upon Disability in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement, the determination of whether a
Participant has incurred a Disability shall be made by the Administrator in its
sole discretion in a manner consistent with the requirements of Code Section
409A.








Article 9 -     Distribution of Benefits

9.1.    Amount of Benefits
The vested amount credited to a Participant’s Account as determined under
Articles 6, 7 and 8 shall determine and constitute the basis for the value of
benefits payable to the Participant under the Plan.



9.2.    Method and Timing of Distributions
Except as otherwise provided in this Article 9, distributions under the Plan
shall be made in accordance with the elections made or deemed made by the
Participant under Article 4. Subject to the provisions of Section 9.6 requiring
a six month delay for certain distributions to Key Employees, distributions
following a payment event shall commence at the time specified in Section
6.01(a) of the Adoption Agreement. If permitted by Section 6.01(g) of the
Adoption Agreement, a Participant may elect, at least twelve months before a
scheduled distribution event, to delay the payment date for a minimum period of
sixty months from the originally scheduled date of payment, provided the
election does not take effect for at least twelve months from the date on which
the election is made. The distribution election change must be made in
accordance with procedures and rules established by the Administrator. The
Participant may, at the same time the date of payment is deferred, change the
form of payment but such change in the form of payment may not effect an
acceleration of payment in violation of Code Section 409A or the provisions of
Treas. Reg. § 1.409A-2(b). For purposes of this Section 9.2, a series of
installment payments is always treated as a single payment and not as a series
of separate payments.



9.3.    Unforeseeable Emergency
A Participant may request a distribution due to an Unforeseeable Emergency if
the Plan Sponsor has elected to permit Unforeseeable Emergency withdrawals under
Section 8.01(a) of the Adoption Agreement. The request must be in writing and
must be submitted to the Administrator along with evidence that the
circumstances constitute an Unforeseeable Emergency. The Administrator has the
discretion to require whatever evidence it deems necessary to determine whether
a distribution is warranted, and may require the Participant to certify that the
need cannot be met from other sources reasonably available to the Participant.
Whether a Participant has incurred an Unforeseeable Emergency will be determined
by the Administrator on the basis of the relevant facts and circumstances in its
sole discretion, but, in no event, will an Unforeseeable Emergency be deemed to
exist if the hardship can be relieved: (a) through reimbursement or compensation
by insurance or otherwise, (b) by liquidation of the Participant’s assets to the
extent such liquidation would not itself cause severe financial hardship, or (c)
by cessation of deferrals under the Plan. A distribution due to an Unforeseeable
Emergency must be limited to the amount reasonably necessary to satisfy the
emergency need and may include any amounts necessary to pay any federal, state,
foreign or local income taxes and penalties reasonably anticipated to result
from the distribution. The distribution will be made in the form of a single
lump sum cash payment. If permitted by Section 8.01(b) of the Adoption
Agreement, a Participant’s deferral elections for the remainder of the Plan Year
will be cancelled upon a withdrawal due to an Unforeseeable Emergency. If the
payment of all or any portion of the Participant’s vested Account is being
delayed in accordance with Section 9.6 at the time he experiences an
Unforeseeable Emergency, the amount being delayed shall not be subject to the
provisions of this Section 9.3 until the expiration of the six month period of
delay required by section 9.6.



9.4.    Payment Election Overrides
If the Plan Sponsor has elected one or more payment election overrides in
accordance with Section 6.01(d) of the Adoption Agreement, the following
provisions apply. Upon the occurrence of the first event selected by the Plan
Sponsor, the remaining vested amount credited to the Participant’s Account shall
be paid in the form designated to the Participant or his Beneficiary regardless
of whether the Participant had made different elections of time and/or form of
payment or whether the Participant was receiving installment payments at the
time of the event.



9.5.    Cashouts of Amounts Not Exceeding Stated Limit
If the vested amount credited to the Participant’s Account does not exceed the
limit established for this purpose by the Plan Sponsor in Section 6.01(e) of the
Adoption Agreement at the time he incurs a Separation from Service for any
reason, the Employer shall distribute such amount to the Participant at the time
specified in Section 6.01(a) of the Adoption Agreement in a single lump sum cash
payment following such Separation from Service regardless of whether the
Participant had made different elections of time or form of payment as to the
vested amount credited to his Account or whether the Participant was receiving
installments at the time of such termination. A Participant’s Account, for
purposes of this Section 9.5, shall include any amounts described in Section
1.3.



9.6.    Required Delay in Payment to Key Employees
Except as otherwise provided in this Section 9.6, a distribution made on account
of Separation from Service (or Retirement, if applicable) to a Participant who
is a Key Employee as of the date of his Separation from Service (or Retirement,
if applicable) shall not be made before the date which is six months after the
Separation from Service (or Retirement, if applicable).


(a)
A Participant is treated as a Key Employee if: (i) he is employed by a Related
Employer any of whose stock is publicly traded on an established securities
market, and (ii) he satisfies the requirements of Code Section 416(i)(1)(A)(i),
(ii) or (iii), determined without regard to Code Section 416(i)(5), at any time
during the twelve month period ending on the Identification Date.



(b)
A Participant who is a Key Employee on an Identification Date shall be treated
as a Key Employee for purposes of the six month delay in distributions for the
twelve month period beginning on the first day of a month no later than the
fourth month following the Identification Date. The Identification Date and the
effective date of the delay in distributions shall be determined in accordance
with Section 1.06 of the Adoption Agreement.



(c)
The Plan Sponsor may elect to apply an alternative method to identify
Participants who will be treated as Key Employees for purposes of the six month
delay in distributions if the method satisfies each of the following
requirements: (i) is reasonably designed to include all Key Employees, (ii) is
an objectively determinable standard providing no direct or indirect election to
any Participant regarding its application, and (iii) results in either all Key
Employees or no more than 200 Key Employees being identified in the class as of
any date. Use of an alternative method that satisfies the requirements of this
Section 9.6(c) will not be treated as a change in the time and form of payment
for purposes of Treas. Reg. § 1.409A-2(b).



(d)
The six month delay does not apply to payments described in Section 9.9(a), (b)
or (d) or to payments that occur after the death of the Participant. If the
payment of all or any portion of the Participant’s vested Account is being
delayed in accordance with this Section 9.6 at the time he incurs a Disability
which would otherwise require a distribution under the terms of the Plan, no
amount shall be paid until the expiration of the six month period of delay
required by this Section 9.6.




9.7.    Change in Control
If the Plan Sponsor has elected to permit distributions upon a Change in
Control, the following provisions shall apply. A distribution made upon a Change
in Control will be made at the time specified in Section 6.01(a) of the Adoption
Agreement in the form elected by the Participant in accordance with the
procedures described in Article 4. Alternatively, if the Plan Sponsor has
elected in accordance with Section 11.02 of the Adoption Agreement to require
distributions upon a Change in Control, the Participant’s remaining vested
Account shall be paid to the Participant or the Participant’s Beneficiary at the
time specified in Section 6.01(a) of the Adoption Agreement as a single lump sum
payment. A Change in Control, for purposes of the Plan, will occur upon a change
in the ownership of the Plan Sponsor, a change in the effective control of the
Plan Sponsor or a change in the ownership of a substantial portion of the assets
of the Plan Sponsor, but only if elected by the Plan Sponsor in Section 11.03 of
the Adoption Agreement. The Plan Sponsor, for this purpose, includes any
corporation identified in this Section 9.7. All distributions made in accordance
with this Section 9.7 are subject to the provisions of Section 9.6.


If a Participant continues to make deferrals in accordance with Article 4 after
he has received a distribution due to a Change in Control, the residual amount
payable to the Participant shall be paid at the time and in the form specified
in the elections he makes in accordance with Article 4 or upon his death or
Disability as provided in Article 8.


Whether a Change in Control has occurred will be determined by the Administrator
in accordance with the rules and definitions set forth in this Section 9.7. A
distribution to the Participant will be treated as occurring upon a Change in
Control if the Plan Sponsor terminates the Plan in accordance with Section 10.2
and distributes the Participant’s benefits within twelve months of a Change in
Control as provided in Section 10.3.


(a)
Relevant Corporations. To constitute a Change in Control for purposes of the
Plan, the event must relate to: (i) the corporation for whom the Participant is
performing services at the time of the Change in Control, (ii) the corporation
that is liable for the payment of the Participant’s benefits under the Plan (or
all corporations liable if more than one corporation is liable) but only if
either the deferred compensation is attributable to the performance of services
by the Participant for such corporation (or corporations) or there is a bona
fide business purpose for such corporation (or corporations) to be liable for
such payment and, in either case, no significant purpose of making such
corporation (or corporations) liable for such payment is the avoidance of
federal income tax, or (iii) a corporation that is a majority shareholder of a
corporation identified in (i) or (ii), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in (i) or (ii). A
majority shareholder is defined as a shareholder owning more than fifty percent
(50%) of the total fair market value and voting power of such corporation.



(b)
Stock Ownership. Code Section 318(a) applies for purposes of determining stock
ownership. Stock underlying a vested option is considered owned by the
individual who owns the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
If, however, a vested option is exercisable for stock that is not substantially
vested (as defined by Treas. Reg. § 1.83-3(b) and (j)) the stock underlying the
option is not treated as owned by the individual who holds the option.



(c)
Change in the Ownership of a Corporation. A change in the ownership of a
corporation occurs on the date that any one person or more than one person
acting as a group, acquires ownership of stock of the corporation that, together
with stock held by such person or group, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the stock of such
corporation. If any one person or more than one person acting as a group is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the stock of a corporation, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the corporation (or to cause a change in the
effective control of the corporation as discussed below in Section 9.7(d)). An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the corporation acquires its
stock in exchange for property will be treated as an acquisition of stock.
Section 9.7(c) applies only when there is a transfer of stock of a corporation
(or issuance of stock of a corporation) and stock in such corporation remains
outstanding after the transaction. For purposes of this Section 9.7(c), persons
will not be considered to be acting as a group solely because they purchase or
own stock of the same corporation at the same time or as a result of a public
offering. Persons will, however, be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the corporation.
If a person, including an entity, owns stock in both corporations that enter
into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only with respect to ownership in that corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.



(d)
Change in the Effective Control of a Corporation. A change in the effective
control of a corporation occurs on the date that either (i) any one person, or
more than one person acting as a group, acquires (or has acquired during the
twelve month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the corporation possessing thirty
percent (30%) or more of the total voting power of the stock of such
corporation, or (ii) a majority of members of the corporation’s Board of
Directors is replaced during any twelve month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s Board of Directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (ii), the term
corporation refers solely to the relevant corporation identified in Section
9.7(a) for which no other corporation is a majority shareholder for purposes of
Section 9.7(a). In the absence of an event described in Section 9.7(d)(i) or
(ii), a change in the effective control of a corporation will not have occurred.
A change in effective control may also occur in any transaction in which either
of the two corporations involved in the transaction has a change in the
ownership of such corporation as described in Section 9.7(c) or a change in the
ownership of a substantial portion of the assets of such corporation as
described in Section 9.7(e). If any one person, or more than one person acting
as a group, is considered to effectively control a corporation within the
meaning of this Section 9.7(d), the acquisition of additional control of the
corporation by the same person or persons is not considered to cause a change in
the effective control of the corporation or to cause a change in the ownership
of the corporation within the meaning of Section 9.7(c). For purposes of this
Section 9.7(d), persons will or will not be considered to be acting as a group
in accordance with rules similar to those set forth in Section 9.7(c) with the
following exception. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.



(e)
Change in the Ownership of a Substantial Portion of a Corporation’s Assets. A
change in the ownership of a substantial portion of a corporation’s assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in accordance with rules similar to those set forth in
Section 9.7(d)), acquires (or has acquired during the twelve month period ending
on the date of the most recent acquisition by such person or persons) assets
from the corporation that have a total gross fair market value equal to or more
than forty percent (40%) of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
corporation or the value of the assets being disposed of determined without
regard to any liabilities associated with such assets. There is no Change in
Control event under this Section 9.7(e) when there is a transfer to an entity
that is controlled by the shareholders of the transferring corporation
immediately after the transfer. A transfer of assets by a corporation is not
treated as a change in ownership of such assets if the assets are transferred to
(i) a shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock, (ii) an entity, fifty percent (50%)
or more of the total value or voting power of which is owned, directly or
indirectly, by the corporation, (iii) a person, or more than one person acting
as a group, that owns, directly or indirectly, fifty percent (50%) or more of
the total value or voting power of all the outstanding stock of the corporation,
or (iv) an entity, at least fifty (50%) of the total value or voting power of
which is owned, directly or indirectly, by a person described in Section
9.7(e)(iii). For purposes of the foregoing, and except as otherwise provided, a
person’s status is determined immediately after the transfer of assets.




9.8.    Permissible Delays in Payment
Distributions may be delayed beyond the date payment would otherwise occur in
accordance with the provisions of Articles 8 and 9 in any of the following
circumstances (as long as the Employer treats all payments to similarly situated
Participants on a reasonably consistent basis):


(a)
The Employer may delay payment if it reasonably anticipates that its deduction
with respect to such payment would be limited or eliminated by the application
of Code Section 162(m). Payment must be made during the Participant’s first
taxable year in which the Employer reasonably anticipates, or should reasonably
anticipate, that if the payment is made during such year the deduction of such
payment will not be barred by the application of Code Section 162(m) or during
the period beginning with the Participant’s Separation from Service and ending
on the later of the last day of the Employer’s taxable year in which the
Participant separates from service or the 15th day of the third month following
the Participant’s Separation from Service. If a scheduled payment to a
Participant is delayed in accordance with this Section 9.8(a), all scheduled
payments to the Participant that could be delayed in accordance with this
Section 9.8(a) will also be delayed.



(b)
The Employer may also delay payment if it reasonably anticipates that the making
of the payment will violate federal securities laws or other applicable laws
provided payment is made at the earliest date on which the Employer reasonably
anticipates that the making of the payment will not cause such violation.



(c)
The Employer reserves the right to amend the Plan to provide for a delay in
payment upon such other events and conditions as the Secretary of the Treasury
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.




9.9.    Permitted Acceleration of Payment
The Employer may permit acceleration of the time or schedule of any payment or
amount scheduled to be paid pursuant to a payment under the Plan provided such
acceleration would be permitted by the provisions of Treas. Reg. §
1.409A-3(j)(4), including the following events:


(a)
Domestic Relations Order. A payment may be accelerated if such payment is made
to an alternate payee pursuant to and following the receipt and qualification of
a domestic relations order as defined in Code Section 414(p).



(b)
Compliance with Ethics Agreement and Legal Requirements. A payment may be
accelerated as may be necessary to comply with ethics agreements with the
Federal government or as may be reasonably necessary to avoid the violation of
Federal, state, local or foreign ethics law or conflicts of laws, in accordance
with the requirements of Code Section 409A.



(c)
De Minimis Amounts. A payment will be accelerated if (i) the amount of the
payment is not greater than the applicable dollar amount under Code Section
402(g)(1)(B), (ii) at the time the payment is made the amount constitutes the
Participant’s entire interest under the Plan and all other plans that are
aggregated with the Plan under Treas. Reg. § 1.409A-1(c)(2).



(d)
FICA Tax. A payment may be accelerated to the extent required to pay the Federal
Insurance Contributions Act tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2) of the Code with respect to compensation deferred under the Plan (the
“FICA Amount”). Additionally, a payment may be accelerated to pay the income tax
on wages imposed under Code Section 3401 of the Code on the FICA Amount and to
pay the additional income tax at source on wages attributable to the pyramiding
Code Section 3401 wages and taxes. The total payment under this subsection (d)
may not exceed the aggregate of the FICA Amount and the income tax withholding
related to the FICA Amount.



(e)
Section 409A Additional Tax. A payment may be accelerated if the Plan fails to
meet the requirements of Code Section 409A; provided that such payment may not
exceed the amount required to be included in income as a result of the failure
to comply with the requirements of Code Section 409A.



(f)
Offset. A payment may be accelerated in the Employer’s discretion as
satisfaction of a debt of the Participant to the Employer, where such debt is
incurred in the ordinary course of the service relationship between the
Participant and the Employer, the entire amount of the reduction in any of the
Employer’s taxable years does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.



(g)
Payment of state, local and foreign taxes.  Notwithstanding the participant’s
deferral election, the Employer may, at its sole discretion, accelerate the time
and form of payment under the Plan to pay any state, local or foreign taxes
arising based on participation in the Plan, which are due before the amount is
paid or made available under the Plan, or to pay any income taxes required under
Code Section 3401 arising from the accelerated payment to pay the state, local
or foreign taxes.  However, the payment must not exceed the aggregate value of
such state, local or foreign taxes and any related federal income taxes related
to such state, local or foreign taxes.



(h)
Other Events. A payment may be accelerated in the Administrator’s discretion in
connection with such other events and conditions as permitted by Code Section
409A.









Article 10 -     Amendment and Termination

10.1.    Amendment by Plan Sponsor
The Plan Sponsor reserves the right to amend the Plan (for itself and each
Employer) through action of its Board of Directors. No amendment can directly or
indirectly deprive any current or former Participant or Beneficiary of all or
any portion of his Account which had accrued and vested prior to the amendment.



10.2.    Plan Termination Following Change in Control or Corporate
    Dissolution
If so elected by the Plan Sponsor in 11.01 of the Adoption Agreement, the Plan
Sponsor reserves the right to terminate the Plan and distribute all amounts
credited to all Participant Accounts within the 30 days preceding or the twelve
months following a Change in Control as determined in accordance with the rules
set forth in Section 9.7. For this purpose, the Plan will be treated as
terminated only if all agreements, methods, programs and other arrangements
sponsored by the Related Employer immediately after the Change in Control which
are treated as a single plan under Treas. Reg. § 1.409A-1(c)(2) are also
terminated so that all Participants under the Plan and all similar arrangements
are required to receive all amounts deferred under the terminated arrangements
within twelve months of the date the Plan Sponsor irrevocably takes all
necessary action to terminate the arrangements. In addition, the Plan Sponsor
reserves the right to terminate the Plan within twelve months of a corporate
dissolution taxed under Code Section 331 or with the approval of a bankruptcy
court pursuant to 11 U. S. C. Section 503(b)(1)(A) provided that amounts
deferred under the Plan are included in the gross incomes of Participants in the
latest of (a) the calendar year in which the termination and liquidation occurs,
(b) the first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture, or (c) the first calendar year in which payment
is administratively practicable.



10.3.    Other Plan Terminations
The Plan Sponsor retains the discretion to terminate the Plan if (a) all
arrangements sponsored by the Plan Sponsor that would be aggregated with any
terminated arrangement under Code Section 409A and Treas. Reg. § 1.409A-1(c)(2)
are terminated, (b) no payments other than payments that would be payable under
the terms of the arrangements if the termination had not occurred are made
within twelve months of the termination of the arrangements, (c) all payments
are made within twenty-four months of the date the Plan Sponsor takes all
necessary action to irrevocably terminate and liquidate the arrangements, (d)
the Plan Sponsor does not adopt a new arrangement that would be aggregated with
any terminated arrangement under Code Section 409A and the regulations
thereunder at any time within the three year period following the date of
termination of the arrangement, and (e) the termination does not occur proximate
to a downturn in the financial health of the Plan Sponsor. The Plan Sponsor also
reserves the right to amend the Plan to provide that termination of the Plan
will occur under such conditions and events as may be prescribed by the
Secretary of the Treasury in generally applicable guidance published in the
Internal Revenue Bulletin.








Article 11 -     The Trust

11.1.    Establishment of Trust
The Plan Sponsor may but is not required to establish a trust to hold amounts
which the Plan Sponsor may contribute from time to time to correspond to some or
all amounts credited to Participants under Section 6.2. In the event that the
Plan Sponsor wishes to establish a trust to provide a source of funds for the
payment of Plan benefits, any such trust shall be constructed to constitute an
unfunded arrangement that does not affect the status of the Plan as an unfunded
plan for purposes of Title I of ERISA and the Code. If the Plan Sponsor elects
to establish a trust in accordance with Section 10.01 of the Adoption Agreement,
the provisions of Sections 11.2 and 11.3 shall become operative.



11.2.    Rabbi Trust
Any trust established by the Plan Sponsor shall be between the Plan Sponsor and
a trustee pursuant to a separate written agreement under which assets are held,
administered and managed, subject to the claims of the Plan Sponsor’s creditors
in the event of the Plan Sponsor’s insolvency. The trust is intended to be
treated as a rabbi trust in accordance with existing guidance of the Internal
Revenue Service, and the establishment of the trust shall not cause the
Participant to realize current income on amounts contributed thereto. The Plan
Sponsor must notify the trustee in the event of a bankruptcy or insolvency.



11.3.    Investment of Trust Funds
Any amounts contributed to the trust by the Plan Sponsor shall be invested by
the trustee in accordance with the provisions of the trust and the instructions
of the Administrator. Trust investments need not reflect the hypothetical
investments selected by Participants under Section 7.1 for the purpose of
adjusting Accounts and the earnings or investment results of the trust need not
affect the hypothetical investment adjustments to Participant Accounts under the
Plan.








Article 12 -     Plan Administration

12.1.    Powers and Responsibilities of the Administrator
The Administrator has the full power and the full responsibility to administer
the Plan in all of its details; subject, however, to the applicable requirements
of ERISA. The Administrator’s powers and responsibilities include, but are not
limited to, the following:


(a)
To make and enforce such rules and procedures as it deems necessary or proper
for the efficient administration of the Plan;



(b)
To interpret the Plan, its interpretation thereof to be final, except as
provided in Section 12.2, on all persons claiming benefits under the Plan;



(c)
To decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan;



(d)
To administer the claims and review procedures specified in Section 12.2;



(e)
To compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan;



(f)
To determine the person or persons to whom such benefits will be paid;



(g)
To authorize the payment of benefits;



(h)
To comply with the reporting and disclosure requirements of Part 1 of Subtitle B
of Title I of ERISA;



(i)
To appoint such agents, counsel, accountants, and consultants as may be required
to assist in administering the Plan;



(j)
By written instrument, to allocate and delegate its responsibilities, including
the formation of an Administrative Committee to administer the Plan.




12.2.    Claims and Review Procedures
(a)
Claims Procedure. If any person believes he is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the
Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and (iv) a
description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the person’s right to bring a civil
action following an adverse decision on review. If the claim involves a
Disability, the denial must also include the standards that governed the
decision, including the basis for disagreeing with any health care
professionals, vocational professionals or the Social Security Administration as
well as an explanation of the scientific or clinical judgement underlying the
denial. Such notification will be given within 90 days (45 days in the case of a
claim regarding Disability) after the claim is received by the Administrator.
The Administrator may extend the period for providing the notification by 90
days (30 days in the case of a claim regarding Disability, which may be extended
an additional 30 days) if special circumstances require an extension of time for
processing the claim and if written notice of such extension and circumstance is
given to such person within the initial 90 day period (45 day period in the case
of a claim regarding Disability). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his claim.



(b)
Review Procedure. Within 60 days (180 days in the case of a claim regarding
Disability) after the date on which a person receives a written notification of
denial of claim (or, if written notification is not provided, within 60 days
(180 days in the case of a claim regarding Disability) of the date denial is
considered to have occurred), such person (or his duly authorized
representative) may (i) file a written request with the Administrator for a
review of his denied claim and of pertinent documents and (ii) submit written
issues and comments to the Administrator. The Administrator will notify such
person of its decision in writing. Such notification will be written in a manner
calculated to be understood by such person and will contain specific reasons for
the decision as well as specific references to pertinent Plan provisions. The
notification will explain that the person is entitled to receive, upon request
and free of charge, reasonable access to and copies of all pertinent documents
and has the right to bring a civil action following an adverse decision on
review. The decision on review will be made within 60 days (45 days in the case
of a claim regarding Disability). The Administrator may extend the period for
making the decision on review by 60 days (45 days in the case of a claim
regarding Disability) if special circumstances require an extension of time for
processing the request such as an election by the Administrator to hold a
hearing, and if written notice of such extension and circumstances is given to
such person within the initial 60-day period (45 days in the case of a claim
regarding Disability). If the decision on review is not made within such period,
the claim will be considered denied.



If the claim is regarding Disability, and the determination of Disability has
not been made by the Social Security Administration or the Railroad Retirement
Board, the person may, upon written request and free of charge, also receive the
identification of medical or vocational experts whose advice was obtained in
connection with the denial of a claim regarding Disability, even if the advice
was not relied upon.


Before issuing any decision with respect to a claim involving Disability, the
Administrator will provide to the person, free of charge, the following
information as soon as possible and sufficiently in advance of the date on which
the response is required to be provided to the person to allow the person a
reasonable opportunity to respond prior to the due date of the response:


(i)
Any new or additional evidence considered, relied upon, or generated by the
Administrator or other person making the decision; and



(ii)
A new or addition rationale if the decision will be based on that rationale.



(c)
Exhaustion of Claims Procedures and Right to Bring Legal Claim. No action at law
or equity shall be brought more than one year after the Administrator’s
affirmation of a denial of a claim, or, if earlier, more than three years after
the facts or events giving rising to the claimant’s allegation(s) or claim(s)
first occurred.




12.3.    Plan Administrative Costs
All reasonable costs and expenses (including legal, accounting, and employee
communication fees) incurred by the Administrator in administering the Plan
shall be paid by the Plan to the extent not paid by the Employer.








Article 13 -     Miscellaneous

13.1.    Unsecured General Creditor of the Employer
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
the Employer. For purposes of the payment of benefits under the Plan, any and
all of the Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer's obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.



13.2.    Employer’s Liability
Each Employer’s liability for the payment of benefits under the Plan shall be
defined only by the Plan and by the deferral agreements entered into between a
Participant and the Employer. An Employer shall have no obligation or liability
to a Participant under the Plan except as provided by the Plan and a deferral
agreement or agreements. An Employer shall have no liability to Participants
employed by other Employers.



13.3.    Limitation of Rights
Neither the establishment of the Plan, nor any amendment thereof, nor the
creation of any fund or account, nor the payment of any benefits, will be
construed as giving to the Participant or any other person any legal or
equitable right against the Employer, the Plan or the Administrator, except as
provided herein; and in no event will the terms of employment or service of the
Participant be modified or in any way affected hereby.



13.4.    Anti-Assignment
Except as may be necessary to fulfill a domestic relations order within the
meaning of Code Section 414(p), none of the benefits or rights of a Participant
or any Beneficiary of a Participant shall be subject to the claim of any
creditor. In particular, to the fullest extent permitted by law, all such
benefits and rights shall be free from attachment, garnishment, or any other
legal or equitable process available to any creditor of the Participant and his
Beneficiary. Neither the Participant nor his Beneficiary shall have the right to
alienate, anticipate, commute, pledge, encumber, or assign any of the payments
which he may expect to receive, contingently or otherwise, under the Plan,
except the right to designate a Beneficiary to receive death benefits provided
hereunder. Notwithstanding the preceding, the benefit payable from a
Participant’s Account may be reduced, at the discretion of the Administrator, to
satisfy any debt or liability to the Employer.



13.5.    Facility of Payment
If the Administrator determines, on the basis of medical reports or other
evidence satisfactory to the Administrator, that the recipient of any benefit
payments under the Plan is incapable of handling his affairs by reason of
minority, illness, infirmity or other incapacity, the Administrator may direct
the Employer to disburse such payments to a person or institution designated by
a court which has jurisdiction over such recipient or a person or institution
otherwise having the legal authority under State law for the care and control of
such recipient. The receipt by such person or institution of any such payments
therefore, and any such payment to the extent thereof, shall discharge the
liability of the Employer, the Plan and the Administrator for the payment of
benefits hereunder to such recipient.



13.6.    Notices
Any notice or other communication to the Employer or Administrator in connection
with the Plan shall be deemed delivered in writing if addressed to the Plan
Sponsor at the address specified in Section 1.03 of the Adoption Agreement and
if either actually delivered at said address or, in the case or a letter, five
business days shall have elapsed after the same shall have been deposited in the
United States mails, first-class postage prepaid and registered or certified.



13.7.    Tax Withholding
If the Employer concludes that tax is owing with respect to any deferral or
payment hereunder, the Employer shall withhold such amounts from any payments
due the Participant or from amounts deferred, as permitted by law, or otherwise
make appropriate arrangements with the Participant or his Beneficiary for
satisfaction of such obligation. Tax, for purposes of this Section 13.7 means
any federal, state, local or any other governmental income tax, employment or
payroll tax, excise tax, or any other tax or assessment owing with respect to
amounts deferred, any earnings thereon, and any payments made to Participants
under the Plan.



13.8.    Indemnification
(a)
Each Indemnitee (as defined in Section 13.8(e)) shall be indemnified and held
harmless by the Employer for all actions taken by him and for all failures to
take action (regardless of the date of any such action or failure to take
action), to the fullest extent permitted by the law of the jurisdiction in which
the Employer is incorporated, against all expense, liability, and loss
(including, without limitation, attorneys’ fees, judgments, fines, taxes,
penalties, and amounts paid or to be paid in settlement) reasonably incurred or
suffered by the Indemnitee in connection with any Proceeding (as defined in
subsection (e)). No indemnification pursuant to this Section shall be made,
however, in any case where (1) the act or failure to act giving rise to the
claim for indemnification is determined by a court to have constituted willful
misconduct or recklessness or (2) there is a settlement to which the Employer
does not consent.



(b)
The right to indemnification provided in this Section shall include the right to
have the expenses incurred by the Indemnitee in defending any Proceeding paid by
the Employer in advance of the final disposition of the Proceeding, to the
fullest extent permitted by the law of the jurisdiction in which the Employer is
incorporated; provided that, if such law requires, the payment of such expenses
incurred by the Indemnitee in advance of the final disposition of a Proceeding
shall be made only on delivery to the Employer of an undertaking, by or on
behalf of the Indemnitee, to repay all amounts so advanced without interest if
it shall ultimately be determined that the Indemnitee is not entitled to be
indemnified under this Section or otherwise.



(c)
Indemnification pursuant to this Section shall continue as to an Indemnitee who
has ceased to be such and shall inure to the benefit of his heirs, executors,
and administrators. The Employer agrees that the undertakings made in this
Section shall be binding on its successors or assigns and shall survive the
termination, amendment or restatement of the Plan.



(d)
The foregoing right to indemnification shall be in addition to such other rights
as the Indemnitee may enjoy as a matter of law or by reason of insurance
coverage of any kind and is in addition to and not in lieu of any rights to
indemnification to which the Indemnitee may be entitled pursuant to the by-laws
of the Employer.



(e)
For the purposes of this Section, the following definitions shall apply:



(i)
“Indemnitee” shall mean each person serving as an Administrator (or any other
person who is an employee, Director, or officer of the Employer) who was or is a
party to, or is threatened to be made a party to, or is otherwise involved in,
any Proceeding, by reason of the fact that he is or was performing
administrative functions under the Plan.



(ii)
“Proceeding” shall mean any threatened, pending, or completed action, suit, or
proceeding (including, without limitation, an action, suit, or proceeding by or
in the right of the Employer), whether civil, criminal, administrative,
investigative, or through arbitration.




13.9.    Successors
The provisions of the Plan shall bind and inure to the benefit of the Plan
Sponsor, the Employer and their successors and assigns and the Participant and
the Participant’s designated Beneficiaries.



13.10.    Disclaimer
It is the Plan Sponsor’s intention that the Plan comply with the requirements of
Code Section 409A. Neither the Plan Sponsor nor the Employer shall have any
liability to any Participant should any provision of the Plan fail to satisfy
the requirements of Code Section 409A.



13.11.    Governing Law
The Plan will be construed, administered and enforced according to the laws of
the State specified by the Plan Sponsor in Section 12.01 of the Adoption
Agreement.



13.12.    Compliance with Code Section 409A
The Plan has been established with the intent that it will comply with Code
section 409A and the regulations promulgated thereunder (or such successor
provisions of law) in form and operation and shall be interpreted as necessary
to comply with Code section 409A and avoid the imposition of any income tax
penalties or interest on any Participant due to participation in this Plan.  Any
provision of the Plan that cannot be interpreted or applied in a manner
consistent with Code Section 409A is deemed amended to comply with Code Section
409A or, if such amendment is not possible, the provision is void.  The Employer
does not guarantee or warrant the tax consequences of the Plan, and the
participants shall in all cases be liable for any taxes due with respect to the
Plan.










Alexander & Baldwin, Inc.
2019 Alexander & Baldwin Nonqualified Defined Contribution Plan        TOC-1